DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on December 9, 2020 have been entered. Claims 1, 14 and 15 have been amended. Claims 5 and 6 have been previously canceled. Claims 1-4 and 7-15 are still pending in this application, with claims 1, 14 and 15 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.
 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-4 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasutake (US 20140317659 A1), referred herein as Yasutake in view of ROBERTS al. (US 20160234345 A1), referred herein as ROBERTS further in view of Gaeta et al. (US 10484824 B1), referred herein as Gaeta.
	Regarding Claim 1, Yasutake teaches a method of video content synchronisation, comprising the steps of (Yasutake Abs: Techniques related to displaying augmented reality (AR) based multi-media content):
displaying a video content item on a first display (Yasutake [0003] a video being shown on a TV device; [0032] the TV program currently being selected and viewed on the TV set 104; The request includes data about what TV channel is being shown);
Yasutake [0032] The mobile device 102 is caused to communicate with a cloud server 106 to retrieve AR content corresponding to the program being shown in the channel);
detecting a predetermined cue associated Yasutake [0007] a marker equivalent image that is related to the specific TV program at the time the TV program is shown; [0032] obtain synchronization information so as to retrieve the corresponding AR content for the mobile device 102 to download); and
displaying at least part of the virtual environment, but not on the first display (Yasutake [0032] The downloaded or down-streamed AR content can be displayed in the mobile device 102, namely to overlay the AR content onto an image from the TV program being shown);
wherein the displayed state of the at least part of the virtual environment changes in response to the detected predetermined cue (Yasutake [0044] The TV-AR management server identifies the correct AR contents corresponding to the TV program at the time. The mobile device downloads the AR content selected by the TV-AR management server. After the AR content is successfully downloaded to the mobile device, the mobile device overlays the AR content on a camera captured image being displayed on the screen of the mobile device),
the displayed at least part of the virtual environment is displayed in a non-overlapping manner with the video content item (Yasutake [0048] FIG. 2B and FIG. 2C show respectively two examples in which the AR content is displayed on the touch screen of the mobile device. FIG. 2B shows that there are three text-based AR contents 
the displayed at least part of the virtual environment is displayed to surround the display of the video content item (Yasutake [0047] Based on those points with prior knowledge of the TV size (e.g. 40-inch TV screen), the SLAM algorithm computes the local 3D coordinates of the TV frame in the reference 3D coordinates. As a result, the AR content can be properly displayed on the display screen of the mobile device in accordance with the local 3D coordinates of the TV frame).
But Yasutake does not specifically teach 
the virtual environment being a graphical visual environment designed to visually relate to at least part of the video content;
a predetermined cue associated with a predetermined time in the playback of the video content item.
However ROBERTS discloses a server computer receives a playlist from a first client computer, wherein the playlist identifies a plurality of media assets and includes synchronization information that specifies how to present the plurality of media assets as a synchronized media presentation, which is analogous to the present patent application. ROBERTS teaches a predetermined cue associated with a predetermined time in the playback of the video content item (ROBERTS [0068] the aforementioned transport control may be used in connection with a "spotting session" where a group of collaborators work together to identify where within a particular video or video clip cues should be added, representing locations within the video where music will eventually 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Yasutake to incorporate the teachings of ROBERTS, and applying video clip cues, as taught by ROBERTS into the TV program markers in method and apparatus for providing interactive augmented reality information corresponding to television programs.
Doing so would allow for efficient editing and commenting of synchronized media presentations for the video content synchronization method and apparatus.
Furthermore, Gaeta discloses a method may include causing first content to be displayed on a display device, which is analogous to the present patent application. Gaeta teaches the virtual environment being a graphical visual environment designed to visually relate to at least part of the video content (Gaeta col11, ll9-26: FIG. 3C illustrates the same scene displayed by the mobile device 178 with the display system, according to some embodiments. Specifically, the landscape, including the plurality of trees 302, continues to be displayed by the display device. The display of the mobile device 178 is transparent such that the plurality of trees 302 is still visible to a viewer who is looking through the mobile device 178. The motorcycle 306 displayed by the mobile device 178 is now layered on top of the landscape displayed by the display system. In some embodiments, the motorcycle 306 can blend seamlessly in with the other elements of the landscape displayed by the display device, such that it is indistinguishable to a user that the motorcycle 306 is not displayed by the display 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Yasutake in view of ROBERTS to incorporate the teachings of Gaeta, and apply the method that may additionally include causing second content to be displayed on the mobile device such that the second content is layered over the first content in method and apparatus for providing interactive augmented reality information corresponding to television programs.
Doing so would allow placing the first virtual images over second virtual images such that both are in the user's field of view for the video content synchronization method and apparatus.

Regarding Claim 2, Yasutake in view of ROBERTS further in view of Gaeta teaches the method of claim 1, and further teaches in which the first display is a real-world physical display (Yasutake FIG1B.104: Digital TV).

Regarding Claim 3, Yasutake in view of ROBERTS further in view of Gaeta teaches the method of claim 2, and further teaches in which the at least part of the virtual environment is displayed by one selected from the list consisting of:
i. a projector;
ii. an augmented reality display device; and
iii. a mobile display device (Yasutake FIG1B.102: Mobile Device).

Regarding Claim 4, Yasutake in view of ROBERTS further in view of Gaeta teaches the method of claim 1, and further teaches wherein the video content item and the at least part of the virtual environment are displayed by a virtual reality display device (Yasutake [0032] The downloaded or down-streamed AR content can be displayed in the mobile device 102, namely to overlay the AR content onto an image from the TV program being shown); and 
the first display occupies a predetermined region within a viewing space presented by the virtual reality display (ROBERTS [0134] the media player 403 represents a player generated by the media player module 303. In some embodiments, the media player 403 is embedded into the production overview interface 400. However, in other embodiments, the media player 403 is a window that can be moved and/or manipulated separately from the production overview interface 400).

Regarding Claim 7, Yasutake in view of ROBERTS further in view of Gaeta teaches the method of claim 1, and further teaches in which the associated cue is accessible separately to the video content item (Yasutake [0030] According to one embodiment, the synchronization between a TV program guide (e.g., Internet Electronic Program Guide (IEPG)) and the built-in clock of a mobile device is utilized for the mobile device to download corresponding AR contents from a dedicated server (e.g., a cloud server), where the AR contents are exactly matched with the TV program currently being broadcast or watched by a user).

Regarding Claim 8, Yasutake in view of ROBERTS further in view of Gaeta teaches the method of claim 7, and further teaches comprising the steps of:
detecting a current playback time of the video content item (Yasutake [0032] The cloud server 106 is figured to be coupled to a server 108 (referred to as an IEPG server herein) providing the IEPG or the TV program currently being selected and viewed on the TV set 104);
comparing the current playback time with one or more predetermined times associated with respective predetermined cues (Yasutake [0032] the mobile device 102 is caused to execute an application that is configured to send a request to the cloud server 106 to retrieve the corresponding AR content. The request includes data about what TV channel is being shown); and
identifying a predetermined cue as when the current playback time matches a corresponding predetermined time (Yasutake [0032] To provide timely synchronized AR content corresponding to the TV program being shown in the TV set 104, the cloud server 106 executes a module configured to communicate with the server 108 to obtain synchronization information so as to retrieve the corresponding AR content for the mobile device 102 to download).

Regarding Claim 9, Yasutake in view of ROBERTS further in view of Gaeta teaches the method of claim 1, and further teaches in which each predetermined cue is embedded in the video content item (ROBERTS [0177] the controller instead sends commands that shape the playback based on locally stored media files, such as commands to begin playback at a certain timecode, pause the playback, restart the playback, fast forward the playback for 

Regarding Claim 10, Yasutake in view of ROBERTS further in view of Gaeta teaches the method of claim 1, and further teaches comprising the steps of:
accessing instruction data corresponding to a respective predetermined cue, said instruction data comprising one or more instructions indicating the respective manner in which the displayed state of the at least part of virtual environment should change in response to the respective predetermined cue (Yasutake [0043] The TV broadcasting company that performs terrestrial/cable/satellite digital TV broadcasting could provide its own IEPG data. The IEPG has an adaptive function to adjust a sudden change of the original TV program schedule by some incidents, such as emergency news or natural disasters, the IEPG provides adaptive functions to update the time table of the TV program by (1) receiving an alert notice from the TV company and displaying it on the smart phone (2) updating the a rescheduled TV time table. The IEPG data includes program descriptions, transmission schedules (start time and finish time), flags to indicate the state thereof); and
implementing the change in response to the or each instruction (Yasutake [0056] The TV-AR management server maintains a database to manage the provision of correct AR contents depending on the timeline of the TV channel provided by the TV broadcasting company).

Regarding Claim 11, Yasutake in view of ROBERTS further in view of Gaeta teaches the method of claim 1, and further teaches comprising the step of: accessing asset data comprising one or more virtual assets used for the generation of the virtual environment (Yasutake [0042] In operation, a mobile device is caused to send a request with data including the current time and the TV channel to the TV-AR management server in a cloud computing network. In return, the mobile device downloads the AR contents corresponding to the TV program. The TV broadcasting station server uploads continuously the updated TV program dataset to the TV-AR management server through the Internet).

Regarding Claim 12, Yasutake in view of ROBERTS further in view of Gaeta teaches the method of claim 11, and further teaches in which the asset data is accessed separately to instruction data indicating the respective manner in which the virtual environment should be modified in response to a respective predetermined cue (Yasutake [0042] Once the local coordinates of TV frame are determined, the mobile device displays the AR contents to fit into the currently captured video view including the TV screen frame).

Regarding Claim 13, Yasutake in view of ROBERTS further in view of Gaeta teaches the method of claim 11, and further teaches in which the first video content item is pre-recorded video (Yasutake [0042] The TV broadcasting station server uploads continuously the updated TV program dataset to the TV-AR management server through the Internet).

Regarding Claim 14, Yasutake in view of ROBERTS further in view of Gaeta teaches a non-transitory, computer readable storage medium containing computer executable instructions, which Yasutake Abs: Techniques related to displaying augmented reality (AR) based multi-media content; [0064] The computer readable medium is any data storage device that can store data which can thereafter be read by a computer system):
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 15, Yasutake in view of ROBERTS further in view of Gaeta teaches an apparatus for video content synchronisation (Yasutake Abs: Techniques related to displaying augmented reality (AR) based multi-media content. An AR system for TV broadcasting programs comprises a mobile device, a digital TV or an Internet TV set and a cloud computing based TV-AR management server), comprising:
output circuitry  (Yasutake FIG1A.102: mobile device);
a detector (Yasutake FIG1A.106: TV-AR management server);
a processor (Yasutake FIG1A.106: Cloud Computing).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant’s arguments, see page 6, filed on December 9, 2020 with respect to 112(f) claim interpretation has been fully considered and are persuasive.  The amendments to the claim are sufficient to overcome the previous interpretation of the claim; thus the 112(f)  interpretation of the claim has been withdrawn. 

Applicant's arguments with respect to claim(s) 1, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner notes that independent claims have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
However, on page 8, Applicant's Remarks, with respect to claim 1, 14 and 15, the applicant argues that Yasutake (U.S. 2014/0317659) are not displayed in a non-overlapping manner and surround the display of the video content item - as claimed. Examiner respectfully disagrees with that argument. Although the text bubbles are not a graphical visual environment as amended, they are indeed a part of a virtual environment element displayed in a certain manner. According to FIG. 2B and 2C of Yasutake, the bubbles did not cover the content of the video stream, and in a rounding position to the content. Regarding this argument, it is respectfully noted that, Yasutake teaches the claimed limitation of “displayed in a non-overlapping manner and surround the display of the video content item.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611